Van Dyke, J.,
dissenting. This is an action brought by the endorsee of a foreign bill of exchange against the acceptor. The bill appears to be in the usual form, and the acceptance is without condition on its face. The signature to the bill was duly proved, but the defence offered was wholly overruled by the court. Whether this was right or not, is the question raised by the writ of error.
It appears that, •previous to the making of this draft or bill of exchange, the defendant and F. Lunt, the drawer, had had some negotiations concerning the loan of a sum of money. Meyer, it seems, had agreed to loan money to Lunt, the drawer, to be secured on real estate in St. Louis, where the drawer then resided. Lunt, the drawer, represented the property to be free and clear of all encumbrances; but Meyer, the defendant, cause'd an examination to be made of the records of St. Louis, and found the property to be largely encumbered, to nearly or quite its full value, and declined to make the loan. Lunt then promised to have the encumbrances entirely removed from the property, and to send to the defendant satisfactory evidence that the property was free from encumbrance. This he never did; but being in*244debted to the firm of Charles Beardsley & Brothers, of which firm the plaintiff is one, he drew the draft in question in their favor on the defendant. It was endorsed by the firm to the plaintiff, one of its members, and transmitted to New Brunswick, in this state, for presentation and acceptance. It is dated on the 12th of March, is payable at two days’ sight, and was first presented on the 15th, by the agent of the plaintiff. The matter seems then to have been explained to the agent, and the acceptance refused on the ground that none of the securities for the contemplated loan had been furnished or made satisfactory. This presentation was several times repeated between the 15th of March and the 22d of the following April, and the acceptance was as often refused for the same reason. In the meantime, the plaintiff and defendant had an interview on the subject, at which the whole matter, with the reasons for his refusal to accept, was explained by the defendant to the plaintiff. Afterwards, and on the said 22d, of April, the draft was again presented for acceptance, and at first refused; but afterwards, to avoid the trouble of an almost daily repetition of the presentment, he accepted the draft on the condition that he would pay it if he received from' the drawer the county clerk’s certificate or other satisfactory evidence, that the property was free and clear of encumbrances; but no such certificate or evidence having been received, he afterwards, for that reason, refused to pay the draft when it was presented for payment.
All these facts the defendant offered to prove on the trial, but was not permitted to do so; and the question now arises, if he had done so, as it must now be presumed he could have done, could tire jury, under such evidence, have lawfully rendered a verdict for the defendant ? If they could, then the court was wrong in overruling it.
This is said- to be a conditional acceptance, and two questions seem to be presented for consideration: 1. Can a written acceptance, absolute in its terms, be shown to be conditional by parol ? 2. If this cannot be done when that simple naked question is alone presented, is there anything in this *245«ase, growing out of all tlie circumstances connected with it, which takes it out of the operation of that rule ?
That an acceptance may be conditional, if tlie condition is put in writing, there can be no doubt; the cases are numerous to sustain it. But whether an acceptance that is absolute upon its face can be shown to be conditional by parol ■testimony is not so clear. Writers on the subject do not .agree. If the paper have passed, without dishonor and in the regular course of business, into the hands of a subsequent ■and innocent holder without any knowledge of such state of ¡things, it would seem to be contrary not only to justice, but contrary to all legal analogies, and dangerous and impolitic in the extreme, to permit such a defence. But when the suit is betyveen the immediate parties to the acceptance and •between the parties to the condition, who knew all about it, and all about the circumstances which led to such an arrangement, and agreed to it at the time, it seems to me that justice, sound policy, as well as legal analysis, require that the whole transaction and arrangement between them touching the acceptance should be shown.
It is said to be the contradiction of a written agreement by parol testimony. But this is not a contradiction of anything that is written; what is written of the agreement is admitted, and not denied, but it is insisting that the whole of the agreement was not reduced to writing, and that the verbal, which is in addition to and in explanation of the written agreement, should be received in evidence. This is a familiar principle. Eor can I see any stronger reason for rejecting parol testimony in explanation of the circumstances under which a bill of exchange was accepted, than in the case of the payer of a promissory note. In the latter case, he puts in writing a positive and unconditional promise to pay the note according to its terms, and thereby declares that he has received the full consideration therefor; yet he is always permitted, between himself and the payee, to show, by parol, that he never was to pay that money to him under any circumstances, and that he never did receive any con*246sideration for it whatever. This does seem to be, in some' measure, a contradiction by parol of the written agreement,, and yet the law permits it to be done, and it is not easy to see why the same thing may not be done in case of a draft, where the acceptor becomes the payer, and is said to occupy much the same position as the payer of a promissory note.
But if it be true that under ordinary circumstances a condition contemporaneous with the written acceptance cannot be shown by parol, do not the whole of the circumstances, as we must suppose them to exist in this case, wholly preclude-the idea that this holder Can now recover of’ this defendant the amount due on this draft, and do they not take the case entirely out of the stringent rule contended for? I think they do. It will be observed that the case is singularly free-from any equities on the part of the plaintiff for the court to sustain. The plaintiff, or his firm rather, paid no consideration for the draft. They took it on account of an old or previous debt: Whatever that previous debt may have cost them, the draft cost them nothing in addition thereto. The-defendant had nothing in his hands belonging to the drawer, and never had had. He owed him nothing, and has never had any consideration for this acceptance, and no probability that he ever will. The draft was drawn upon him without any authority so to do, and he promptly refused to accept it or to recognize it. Of all this the plaintiff was fully aware, having had the matter and circumstances and cause of refusal to accept explained to him by the defendant. But after a persistence of over a month on the part of the plaintiff and his agent, of an almost daily presentment of the draft,, long after it was dishonored, the defendant finally, to avoid any further trouble of presentment, agreed to accept it on the understanding and agreement between them that he would pay it if the drawer complied with his promise to furnish the securities, certificates, &c., otherwise not. Such we must understand to be the purport of what is termed the-condition, to which both were parties; and now to permit-the holder to recover all this .money, when nothing has been *247done by either him or the drawer to forward the papers, or to put the defendant in any different condition than he' was when he wrote his acceptance on the doubly dishonored paper, would seem to be extraordinary in the extreme; and that lie should thus suffer, because he was not permitted to give the truth in evidence, when he can prove it by his adversary, is stranger still. I think, therefore, that the evidence offered by the defendant should have been received, and if believed by the jury, should have operated as a complete defence.
Judgment of Circuit Court affirmed.
Cited in Chaddock v. Vanness, 6 Vroom 520; Wright v. Remington, 12 Vroom 55.